DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in the instant application Figs. 1-4, pg 1 ln 20 - pg 2 ln 9, and pg 4 ln 11 - pg 5 ln 18 in view of Semerad et al. (DE 102017204451 A1) and Kawakami et al. (US Pub No 2018/0106357). Figs. 1-4 discloses a gear transmission unit for a motor-vehicle, comprising: 
Re claim 1, a supporting casing, a plurality of shafts rotatably supported within the supporting casing by means of respective rolling bearings, a plurality of toothed wheels carried by said plurality of shafts and meshing with each other, a forced lubrication system for lubricating said rolling bearings and/or further inner components of the gear transmission unit, said forced lubrication system including: a supply pump for supplying a lubricant, and a plurality of channels formed within walls of said supporting casing of the gear transmission unit, for bringing the lubricant adjacent to the inner components to be lubricated, at least some of said plurality of channels being configured for bringing a forced flow of lubricant up to one or more channel outlets adjacent to one or more of the inner components to be lubricated (Applicant’s specification describes the above features are known in the art).
Figs. 1-4 does not disclose:
Re claim 1, wherein said transmission unit is provided with one or more accessory elements in the form of lubricant distribution boxes, wherein the, or each, lubricant distribution box has a hollow body rigidly connected to the supporting casing adjacent to a respective channel outlet which supplies a flow of lubricant under pressure, wherein the, or each, lubricant distribution box comprises a box element and a lid secured to the box element, wherein said hollow body defines an inner lubricant distribution chamber and has an inlet connected to said respective channel outlet and two or more outlets connected to further conduits or channels or chambers, for supplying the flow of lubricant under pressure in parallel to various components to be lubricated inside the supporting casing, wherein the, or each, lubricant distribution box has a substantially flattened body, with two opposite main walls respectively defined by said box element and said lid, and wherein one of the main walls has holes defining the inlet and the outlets of the distribution chamber, and wherein the, or each lubricant distribution box is housed within a seat of the respective rolling bearing of said transmission unit.
Re claim 3, wherein the box element incorporates connecting portions provided with holes for engagement of screws for securing the distribution box to a structure of the gear transmission unit.
Re claim 5, wherein one of the outlets on the one of the main walls of the lubricant distribution box is configured to directly lubricate the respective rolling bearing housed within a same seat as the respective lubricant distribution box.
However, Semerad teaches a lubricating assembly (fig. 1):
Re claim 1, wherein said transmission unit is provided with one or more accessory elements in the form of lubricant distribution boxes (13), wherein the, or each, lubricant distribution box has a hollow body (hollow space 12) rigidly connected to the supporting casing (10) adjacent to a respective channel outlet (outlet of 9) which supplies a flow of lubricant under pressure (pressurized lubricant disclosed above in the admitted prior art), wherein said hollow body defines an inner lubricant distribution chamber (chamber indicated at 12) and has an inlet (upstream end of 12) connected to said respective channel outlet and two or more outlets (14; Semerad shows one outlet while Kawakami teaches the possibility of two or more outlets) connected to further conduits or channels or chambers, for supplying the flow of lubricant under pressure in parallel to various components to be lubricated inside the supporting casing (Semerad shows one outlet supplying lubricant to 15 while Kawakami teaches the possibility of two or more outlets supplying lubricant to other components), wherein the, or each, lubricant distribution box has a substantially flattened body (fig. 1 shows 13 has a flattened body at the right surface), with two opposite main walls respectively defined by said box element and said lid (left and right walls shown in fig. 1, Kawakami below teaches the separate box element and lid), and wherein one of the main walls has holes defining the inlet and the outlets of the distribution chamber (fig. 1: inner main wall), and wherein the, or each lubricant distribution box is housed within a seat of the respective rolling bearing of said transmission unit (fig. 1 shows the inner main wall of 13 is positioned within the seat shared by bearing 20).
Re claim 5, wherein one of the outlets (outlet at 14) on the one of the main walls of the lubricant distribution box is configured to directly lubricate the respective rolling bearing (20) housed within a same seat as the respective lubricant distribution box (fig. 2 shows lubricant travel down path 19 to bearing 20).
However, Kawakami teaches a lubricating assembly (fig. 6):
Re claim 1, wherein the, or each, lubricant distribution box comprises a box element (113) and a lid (122) secured to the box element, wherein said hollow body defines an inner lubricant distribution chamber (inner chamber shown for allowing fluid flow therethrough indicated by dashed lines) and has an inlet (150) connected to said respective channel outlet and two or more outlets (outlets of chamber interfacing with 114 and 124) connected to further conduits or channels or chambers (161,162), for supplying the flow of lubricant under pressure in parallel to various components to be lubricated inside the supporting casing (fig. 5), wherein the, or each, lubricant distribution box has a substantially flattened body (fig. 5 shows a planar body profile), with two opposite main walls respectively defined by said box element and said lid (fig. 7: 113a, 122a), and wherein one of the main walls has holes defining the inlet and the outlets of the distribution chamber (fig. 4: holes construed as the openings in the box element for inlet and outlets).
Re claim 3, wherein the box element incorporates connecting portions (116a-c) provided with holes for engagement of screws for securing the distribution box to a structure of the gear transmission unit (fig. 3).
It would  have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the lubricant distribution box, as taught by Semerad, to better allocate the lubricant accordingly to multiple gear components. This will efficiently cool and extend the life of the components. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the lubricant distribution box within the bearing seat, as taught by Semerad, for compactness and being close proximity to the working component.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ lid and box element, as taught by Kawakami, for ease of manufacturing a cavity of special shape. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ multiple outlets, as taught by Kawakami, to direct lubricant to various components in the gearbox. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654